—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from so much of an order of disposition of the Family Court, Kings County (Schechter, J.), dated June 6, 1997, as, upon a fact-finding order of the same court, also dated June 6, 1997, which, after a hearing, found that she neglected Ijeoma O. and derivatively neglected Nnandi O. and Amaka O., placed Ijeoma O. in the custody of the Administration for Children’s Services of the City of New York for a period of 12 months, and placed the other two children under supervision for 12 months.
Ordered that the order of disposition is modified, on the law, by deleting the provision thereof which found that the mother *692derivatively neglected Nnandi O. and Amaka O., and substituting therefor a provision dismissing those portions of the petition; as so modified, the order of disposition is affirmed, without costs or disbursements, and the fact-finding order is modified accordingly.
The record establishes that although the mother was aware that her daughter Ijeoma O. was emotionally disturbed and in need of professional mental health care, she failed to obtain such care for her daughter. As a result, by a preponderance of the evidence, the petitioner established that the mother neglected this child (see, Family Ct Act § 1012 [f] [i]; § 1046 [b] [i]; Matter of Heith S., 189 AD2d 875; Matter of Joyce SS., 234 AD2d 797; see also, Matter of Sharnetta N., 120 AD2d 276). However, the petitioner failed to provide sufficient evidence to sustain the Family Court’s finding that the mother derivatively neglected her. two other minor children (see, Matter of Department of Social Servs. [Doris M] v Juana M., 232 AD2d 487). Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.